Citation Nr: 9929302	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 4, 1996, 
for assignment of a 100 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).

(The issue of whether the veteran's service-connected PTSD is 
considered permanently and totally disabling, for purposes of 
establishing basic eligibility for entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling from December 1989.  

2.  On May 21, 1991, the veteran submitted a claim for an 
increased rating for PTSD.  

3.  In a July 1996 rating decision a 50 percent evaluation 
was assigned from November 1992 to May 1995; a temporary 100 
percent evaluation was assigned from May 1995 to September 
1995, reflecting a period of hospitalization over 21 days; 
and a 50 percent evaluation was assigned from September 1995.

4.  In a May 14, 1996 VA examination for PTSD, the veteran's 
symptomatology included, for the first time, social isolation 
and unemployability.

5.  On November 4, 1996, the veteran underwent an interview 
to evaluate his vocational rehabilitation and employability 
potential; the rehabilitation consultant opined that the 
veteran was not able to sustain employment due to his PTSD.

6.  In a June 1998 rating decision, the veteran was assigned 
a 100 percent rating for PTSD, effective from November 1996.  


CONCLUSION OF LAW

The requirements for assigning an effective of May 14, 1996, 
for a 100 percent evaluation for service-connected PTSD, have 
been met.  38 U.S.C.A. §§ 5107, 5110; (West 1991); 38 C.F.R. 
§§ 3.102, 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A brief review of the history of this claim is as follows.  
In a July 1990 rating decision, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling from December 1989.  On May 21, 1991, the veteran 
submitted a claim for an increased rating for PTSD.  Aside 
from a few assignments of temporary total ratings for PTSD, 
reflecting periods of hospitalization in excess of 21 days, 
the 30 percent evaluation remained in effect until a July 
1996 rating decision.  At that time a 30 percent evaluation 
was assigned from November 1992 to February 1993; a 50 
percent evaluation was assigned from February 1993 to May 
1995; 100 percent temporary total evaluation was assigned 
from May 1995 to September 1995, reflecting a period of 
hospitalization; and a 50 percent evaluation was assigned 
from September 1995.  In a March 1998 rating decision, 
another temporary total evaluation was assigned from January 
1998 to March 1998, reflecting a period of hospitalization 
over 21 days.  Finally, in a June 1998 rating decision, the 
RO increased the disability evaluation for the veteran's PTSD 
to 100 percent disabling, effective from November 4, 1996.   

The veteran disagreed with the effective date of the total 
disability evaluation for his PTSD.  He maintains, 
essentially, that the effective date should be back to May 
1991, as that is when he filed a claim for an increased 
rating for PTSD.  The Board has thoroughly reviewed the 
evidence of record, in conjunction with the veteran's 
contentions and the applicable laws and regulations regarding 
effective dates, and for the reasons set forth below, the 
Board finds that resolving all reasonable doubt in the 
veteran's favor, an effective date of May 14, 1996 is 
warranted for commencement of a 100 percent rating for PTSD, 
but there is no basis for assignment of an effective date 
prior to that time.  In that regard, the Board finds that May 
14, 1996 is the first time that total incapacity for work was 
demonstrated, as is explained below.

According to the law, the effective date of an award based on 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  Further, the effective date will be the later of the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (o)(1) (1998).  
Moreover, an increase in disability compensation shall be 
effective the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2). 

Upon a review of the veteran's claims file, it is clear that 
the veteran's claim for increase was received on May 21, 
1991.  As referenced above, the effective date for an 
increase may be one year prior to the date of the claim if it 
is factually ascertainable that an increase in disability 
occurred during that time.  See 38 U.S.C.A. § 5110(a)(2); 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (if there is a factually ascertainable 
increase within the year prior to receipt of a claim for 
increase, the effective date for increase may be the date 
that the increase occurred; otherwise, the effective date is 
the date of receipt of the claim).  In other words, in the 
present case, the effective date for the increased rating 
could be May 21, 1990, the date one year prior to the May 21, 
1991 claim, if there is evidence that an increase in 
disability occurred during that one year period.  However, 
the veteran does not contend that he should be entitled to a 
100 percent rating for PTSD prior to May 1991, nor does the 
Board finds that it is factually ascertainable that the 
veteran's PTSD warranted a total disability rating during the 
year prior to the May 1991 claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).   

In light of the foregoing, the Board will examine the medical 
evidence of record dated after receipt of the May 21, 1991 
claim for increase, to determine when entitlement to a 100 
percent evaluation arose.  Initially, the Board notes that 
during the pendency of the veteran's claim for an increased 
rating for his PTSD, the regulations pertaining to evaluation 
of mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (1998) (hereinafter referred to as 
"new" or "current" regulations).  The United States Court 
of Veterans Appeals (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Thus, following the effective 
date of the new regulations, the veteran's PTSD was to be 
evaluated under both the current and former versions of the 
regulations, and the result most favorable to the veteran was 
to be applied.  

Under the former version of the rating criteria for 
evaluating PTSD, a 100 percent evaluation requires virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 100 percent evaluation may be assigned under the above 
rating criteria as long as the veteran meets one of three 
listed criteria:  total isolation, gross repudiation of 
reality, and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411; Johnson v. Brown, 7 Vet. App. 95, 96 
(1994); see also 38 C.F.R. § 4.21.

Under the current regulations, as amended effective November 
7, 1996, a 100 percent evaluation is assigned if there is 
total social and occupational impairment due to symptoms 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board has reviewed all the evidence of record, in light 
of the rating criteria summarized above, and concludes that 
an effective date of May 14, 1996 is appropriate for a 100 
percent rating for PTSD, as that is the first time the record 
reflects that the veteran was socially isolated and impaired 
from sustaining employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  However, aside from periods of 
hospitalization for PTSD in excess of 21 days, for which the 
veteran has already been assigned temporary total 
evaluations, the facts simply do not support entitlement to a 
100 percent evaluation for PTSD prior to May 14, 1996. 
38 U.S.C.A. § 5110(a).

A review of the medical evidence prior to November 1996 
reveals the following, in pertinent part.  In December 1991, 
the veteran underwent a VA psychiatric evaluation and was 
diagnosed with PTSD.  However, the diagnosis was merely by 
history, based on a diagnosis in the VA hospital.  The 
examiner indicated that there was no specific stress, and 
"not enough anxiety shown in interview," but the veteran 
showed anger and indifference.  In May 1992, the veteran was 
hospitalized in a VA hospital for PTSD and dysthymia; the 
Global Assessment of Functioning (GAF) score was 60.  Upon 
discharge, the veteran was not homicidal or suicidal or 
psychotic.  From September 1992 to October 1992, the veteran 
was again hospitalized at a VA hospital for alcohol 
intoxication and PTSD.  Upon discharge, the veteran was not 
homicidal or suicidal, and he was described as being in an 
improved condition.  

In May 1993, the veteran underwent a VA examination for PTSD 
and was described as cooperative and coherent, and his 
grooming and hygiene were good.  He complained of problems 
trusting people, hypervigilence, and startle response.  He 
also reported nightmares pertaining to Vietnam.  There were 
no findings of grandiose delusions, no reported feelings of 
hopelessness or helplessness, and no auditory or tactile 
hallucinations.  He reported having a paranoid ideation that 
people were out to get him.  The veteran was unemployed at 
that time, and had not worked for the past six years.

In a November 1993 hearing, the veteran stated that he would 
often have thoughts about his time in Vietnam.  He indicated 
that he was a scout dog handler in Vietnam and that his dog 
was shot and killed while with him.  He stated that he has 
difficulty sleeping at night, due to nightmares. 

In March 1995, the veteran was hospitalized after 
experiencing marital strife, which caused him to take an 
overdose of Flexeril medication.  The veteran also apparently 
had two suicide attempts.  During hospitalization the veteran 
attended therapy groups.  It was noted that he first attended 
those groups in a loud and disruptive manner, behaving 
inappropriately, but he became more appropriate as time 
progressed, and he attended the meetings timely.

From May 1995 to August 1995, the veteran was again 
hospitalized in a VA hospital for PTSD treatment.  He 
complained of intrusive thoughts and recollections of combat 
experiences in Vietnam.  He was alert, oriented, properly 
dressed and groomed, and his speech and thought content were 
normal.  His affect was appropriate, and there was no 
homicidal or suicidal behavior.  Upon discharge, he was 
described as fully oriented, alert, cooperative, and not 
grossly psychotic, suicidal or homicidal.  

On May 14, 1996, the veteran underwent a VA examination for 
PTSD.  He complained of frequent, recurrent nightmares of 
Vietnam.  The examiner indicated that the veteran 
demonstrated slow psychomotor activity, with low volume 
speech.  His facial expression was sad and depressed.  The 
examiner stated that the veteran had suicidal ideations, 
social isolation, and a hopeless forlorn attitude towards the 
future.  A GAF score of 40 was assigned, reflecting the 
veteran's inability to be employed for the past 8 years, his 
impaired social adjustment and isolation, his recurrent 
hospitalizations, and the shortening intervals between the 
hospitalizations.  Additionally, it was noted that the 
veteran had deteriorating and declining mental and emotional 
adequacy.

On November 4, 1996, the veteran the veteran was evaluated 
for his vocational rehabilitation and employability 
potential.  The evaluation report indicated that the veteran 
had difficulty with concentration, crying spells, isolation, 
nightmares, trust issues, and severe depression.  In the 
opinion of the rehabilitation consultant, the veteran was not 
a viable rehabilitation candidate in that he was unable to 
"sustain competitive employment on a sustained basis due to 
the severe symptoms of his service connected [PTSD]."  

In a December 1996 VA examination report, the veteran 
presented a sad, depressed, and forlorn appearance.  His 
psychomotor activity was diminished, consistent with mild 
depression.  He was diagnosed with PTSD based on traumatic 
Vietnam experiences; recurrent nightmares; suicidal ideation; 
social withdrawal; and a hopeless, forlorn attitude toward 
the future.  The GAF score was 40. 

The Board reiterates that the veteran is currently assigned a 
100 percent evaluation for PTSD effective from November 4, 
1996, based on the findings of unemployability made in the 
November 1996 vocational rehabilitation evaluation.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In light of 
the medical evidence prior to that time, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence warrants a May 14, 1996 effective date for a 100 
percent evaluation for PTSD, as that is the first time of 
record that the facts show that the veteran satisfied the 
rating criteria for a 100 percent evaluation for PTSD.  In 
that regard, the Board notes that the findings in that 
examination included social isolation and unemployability, 
which are elements for a 100 percent rating under the former 
rating criteria for evaluating mental disorders.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  However, 
although the Board finds it reasonable to assign an effective 
date of May 14, 1996, for a 100 percent evaluation for PTSD, 
the Board finds no supporting evidence for entitlement to a 
100 percent evaluation prior to that time.  In other words, 
the Board finds no evidence prior to the May 1996 VA 
examination of total isolation, gross repudiation of reality, 
and/or unemployability, due to PTSD, see 38 C.F.R. § 4.132, 
Diagnostic Code 9411; or of total social and occupational 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

In conclusion, based on the foregoing, the Board finds that 
an effective date of May 14, 1996, is appropriate for 
assignment of a 100 percent evaluation for service-connected 
PTSD, but not earlier.  38 U.S.C.A. §§ 5107(b); 5110(a); 
38 C.F.R. §§ 3.157, 3.400(o).  


ORDER

An effective date of May 14, 1996 for assignment of a 100 
percent evaluation for PTSD is granted, subject to the laws 
and regulations governing awards of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

